Citation Nr: 0314498	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  97-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits, in 
the amount of $46,308, including whether the debt was 
properly created.


REPRESENTATION

Appellant represented by:	Keith A. Miller, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his former spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 11, 1982 to 
October 15, 1982, and from February 7, 1983 to August 1, 
1983.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Committee 
on Waivers and Compromises (Committee) of the Portland, 
Oregon, Regional Office (RO).  In January 1999, the veteran 
appeared at a hearing before a Member of the Board who has 
since left employment with the Board.  The veteran withdrew 
his request for an additional hearing.  In May 1999, the 
Board remanded this case to the RO for the RO to associate 
the veteran's claims file with his waiver file.  It appears 
that the two files have been integrated although certain 
documentation regarding the creation/waiver issues are not of 
record, as noted below.  


REMAND

As noted, when the Board reviewed the veteran's waiver claim 
in May 1999, his claims file was not of record.  Currently, 
the Board has received the claims file.  In his notice of 
disagreement and during his personal hearing, the validity of 
the debt at issue was disputed.  In the Board's remand, it 
was indicated that the matter of the propriety of the 
creation issue was raised as the Board listed the issue on 
appeal as entitlement to a waiver of recovery of an 
overpayment of VA compensation benefits, in the amount of 
$46,308, including whether the debt was properly created.  
However, a review of the complete record does not show that 
the RO addressed this matter subsequent to the Board remand.  

The Board notes that the claims file does not contain the 
notification letter to the veteran of the reduction in his VA 
benefits or of the overpayment.  Nevertheless, the veteran, 
as noted, disputed the validity of the debt.  The United 
States Court of Appeals for Veterans Claims ("the Court") has 
held that when a veteran questions the validity of the debt 
when the issue is entitlement to a waiver of the recovery of 
an overpayment, the VA must make a determination on the 
validity of such debt.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Thus, Schaper requires that the creation issue be 
adjudicated prior to a consideration of whether waiver is 
warranted on the merits.  Therefore, since the veteran and 
his representative have requested that the VA consider 
whether or not the debt of $46,308 was properly created, the 
Board refers this matter to the RO for adjudication.  See 
also VAOPGCPREC 6-98.

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  In addition to the above development, the Board 
notes that obtaining an updated Financial Status Report (FSR) 
may be useful in readjudicating this claim.  The veteran's 
marital status may also have changed.  This should be 
verified.  If he is married, his wife's income should be 
included on the FSR.  

Accordingly, the case is REMANDED to the AOJ for the 
following actions:

1.  After providing the appellant with 
the opportunity to submit any additional 
argument or evidence on this issue, the 
AOJ should formally consider whether the 
overpayment was properly created.  
Citations to the regulations explaining 
how and why the overpayment was created 
should be set forth.  The AOJ must 
address whether the overpayment was 
created as a result of sole error on the 
part of the VA.  If there was any error 
on the part of the veteran, such error 
must be identified by the AOJ.  

2.  In the event that the overpayment is 
found to have been properly created, the 
AOJ should provide the appellant with a 
blank FSR and request that he complete 
this form accurately and return it to the 
AOJ.  If he is married, his wife's income 
should be included.  In addition, the 
veteran should provide financial 
documentation showing the amounts and 
dates of purchases and payments made 
between the time that he received the VA 
retroactive monies in the amount of 
$121,920 and the notice of the 
overpayment.  

3.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the 
Committee should again consider the 
veteran's request for waiver.  If the 
claim remains denied, the case should be 
returned after compliance with requisite 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


